354 F.2d 661
Ola HENDRICKS et al., Appellants,v.Olaf ONA, Appellee.
No. 20309.
United States Court of Appeals Ninth Circuit.
January 7, 1966.

Appeal from the United States District Court for the Western District of Washington; John C. Bowen, Judge.
W. Wesselhoeft, of Ferguson & Burdell, Seattle, Wash., for appellants.
Ronald J. Bland, of Levinson & Friedman, Seattle, Wash., for appellee.
Before BARNES, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The facts in this appeal support the Court's findings, and the findings support the judgment, save in one particular. We remand the cause with instructions to modify the judgment so as to award appellee damages only up to December 10, 1963, when "the 1963 crab fishing season of the FV `Sea Star'" ended. (Cl Tr 22) Appellee was hired only for the 1963 crab fishing season. (Cl Tr 33) This is computed by appellee to be $9,100.30, but we leave it to the trial court to fix the exact amount.


2
As so modified, the judgment is affirmed.